Case 1:15-cv-00049-WMS-HKS Document 106-5 Filed 08/20/19 Page 1 of 6




   EXHIBIT C
            Case 1:15-cv-00049-WMS-HKS Document 106-5 Filed 08/20/19 Page 2 of 6




                                                                                                                                  ECEII"
                                                                                                                                  JAN 0 3?on
                ,                                                                                                             _
                                                                                                        AGENCY                      CHARGENUMEti
              CHARGE OF DISCRIMINATION '
                                                                                                       O FEPA
   Thisform it dieted by the Privacy AV of1974; See Privacy setseemed before                                                         846-2010-55217
   Completing this firm.                                                                              IX) EEOC
                                             NYS Division of Human Rights
                                                   StateadoadAgeswyamly
  NAME rkulimm MA.MA.Mrs.)                                                                                                   ROME TOLF.PHONI(ler(Ltie Arcs Cm1r)
    Ms. Darcy M..Black                                     .                                 (716) 694-4423
  STREET ADDRESS •                                                 CITY,STATE AND zur coos •    OATS or BIRTH
   253 Payne Avenue, Lower                                          NOrth%Tonawanda, NY 14120     12/15/70

                                                                                                                             TELEPRONE Ointade Area Oslei
  NAME                                            moommorkomem
   Slack Angus Meats a.k.a. Boulevard Meats mgiumunictiovm .                                                                 (716) 691-4554
  STREET ADDRESS                   CITY,STATE AND zir CODE                                                                         COUNTY
   2519 Niagara Falls Boulevard     Amherst, NY 14228                                                                              Erie
  NAME                                                                                                                       rsursoNe(Indio* A rrn Cr*)
   Robert and Diane Seibert                                                                                                  (716) 691-4554
 STREET ADDRESS                                                    CITY,STATE AND ZIP CODS                              ••         COUNTY
  2519 Niagara Falls Boulevard                               Amherst, NY 14228                                                       Erie
 CAUSE OF DISCRIMINATION RASED ON(Clentappauprisse ifros(a))                                                                 DATE DISCRIMINATION TOOK PLACE

   ED RACE          III COLOR                0sax [J          RELIGION ED NATICNAL ORICIN                                    FARUFSTIADWEPAI               LATIattr SALLA .


          r—f RETALIATION                   ri ACE                 0DISABILITY]
                                                                              J OTHER                                         5/16/04.                 5/25/10
                                                                                    -
                                                                                                      Equal      pay         0CcavoreuveC ACTION
 TEEPARTICULARS ARV foolir'sknialspace is treetheA wroth mum stmcfs))


          See Attached Exhibit "A'

                      .                                                                                    .                         .
                     ..     .           •                                                                  ..                       .
                                                               .                               .            .•
                      .          .                                                                                                                            .
      .                                                                                                          -

               •
                                                                                                            •




   013 I also want this charge filed with the EEOC. I will advise use
agencies in change my address or telephone Numberand! will cooperate fully
with them in the processiag of my charge io accordance with their procedures.       Imam Reaffirm ram I Rare nod UN above modesad that It It rn   ta the lest any
                                                                                    knowhate,infattardeg sad belief
i dean marpeopIrsofperjury thetthe fampriagis Mic iiid comx4.                   -   SIGNATUREOF COMPLAINANT                                                 DATE

                                                                                                                                                       -

                                                                                        X Ze-AtLi           .01.61aCK 1 .141,30f
EEOC FORMS(MB)
     Case 1:15-cv-00049-WMS-HKS Document 106-5 Filed 08/20/19 Page 3 of 6




  I am a Caucasian female. I worked for Respondent since May 16,2004. My last position was
  Wrapper-Packer-Cleaner.

 Upon information and belief, similarly situated males such as Mark Liable, Jamie Lapres, Sean
 Round and Patrick Howell have been paid at a higher salary rate for doing similar work.

 I worked at Respondent for approximately six years. I was paid $10:00 per hour.

 Mark Liable, an approximately 24 year old male, who was hired in approximately 2009 and
 worked as a Wrapper-Packer-Cleaner, was paid approximately $12.50 per hour.

  Jamie Lapres, an approximately 34 year old male who was employed by Respondent as a
 _Wrapper-Packer-Cleaner during the time of my employment,was paid approximately $13.00 per
  hour.

 Sean Round, an approximately 34 year old male who was hired in approximately May 2005 as.a
 Wrapper-Packer-Cleaner/Driver, was-paid approximately $12.50 per'hour. Further, upon .
 information and belief, he received a $2.00 raise on or about June 2010,approximately one •.
 month after my termination,and is earning approximately $14.50 per hour.

Patrick Howell, an approximately 39 years old male, worked as a Wrapper-Packer-Cleaner from
approximately October to March each year during the time I was employed by Respondent.
Upon information and belief, he was paid $10.00 per hour offthe books and was collecting
unemployment at the same dine.

Another similarly situated female,Debbie Nygrich, who has worked for the Respondent over 20
years as a Wrapper-Packer-Cleaner/and longer than all the similarly situated males,tas also been
paid at a lower salary than similarly situated males. She was paid approximately $10.50 per.
hour.                                                                  • •

The Owner's daughter, who also worked as a Wrapper-Packer-Cleaner,is the only female who
has been paid at a high salary rate.

In approximately March 2010,I requested a salary increase, but was denied.

In addition, males have been subjected to better terms and conditions ofemployment. For -
example, males do not call in when they are going to be absent, they come in late or take several
 breaks to smoke, and they are not reprimanded, but females are not allowed to do that without
being reprimanded. My time has been scrutinized. Keegan Roberts, an approximately 26 year
old male was the manager for approximately the last6 years of my employment. Often when I
 was on my break,he and/or the owner's wife, Diane Seibert, would ask where I was. He would
watch my breaks so closely that I felt compelled to punch my time card when I took my breaks.
When I would be on my break, he would come find me,look at his arm and pretend that he was
looking at a watch.




                                                                                              DEF0142
      Case 1:15-cv-00049-WMS-HKS Document 106-5 Filed 08/20/19 Page 4 of 6




  Jamie Lapres is often 20 minutes to an hour and a half late for work and he is not reprimanded.
  Also,he would leave the work site and go behind the dumpster and smoke marijuana.
  Management was aware ofthis, but took no action against him

 Sean Round is permitted to come in late on Saturdays or leave early during the time he plays in a
 football league which is during the Summer and Fall ofeach year. During the rest of the year,he
 only has to work the first two Saturdays of each month. Ftirther, approximately half of the days -
 of the week,Sean would come in anywhere from a half hour to an hour and a half late and would.
 mark on his time card that he had arrived at the scheduled time as opposed to the time that he .
 actually arrived at work. Also,beginning in the Summer of2009 until the time my employment
 ended, when Sean's girlfriend came to the store,he would leave the building and talk to her in
 his or her car or outside the building. Management was aware of this, but took no action against
 Sean.                       .                                          -

 Mark Liable, who was my partner at work in the pack room, was late approximately from20-
 minutes up to an hour many days'a week; Mariemas also allowed to-take smoke breaks •
 throughout the day. Management was aware of this, but took no action against him. -

 Matt Marshall, an approximately 21 year old male who was hired in approximately 2008 and .
 employed by Respondent as,a Wrapper-Packer-Cleaner, was also allowed to take smoke breaks
 throughout the day. Management was aware of this, but took no action against him.     i•

 Brett, an approximately 21 year old male who was hired in approximately January 2010 as a a
 Wrapper-Packer-Cleaner, would disappear during his shift and go to the bathroom,break room or
 out the back door and people would have to search for him. Management was aware of this, but
 took no action against him.    •

 Males were also given preference for SatUrclays off and females were not. Males were scheduled
 to have some Saturdays off each month, while the females were not given any Saturdays off .:
 unless they requested it in advance and even then, the females often were not allowed to take off.
 During my employment;I repeatedly asked to be scheduled offfor even one Saturday a month
 and it was denied. In approximately April 2010,I requested a Saturday off four weeks in
 advance and was denied.

Also, the owner,Bob Seibert, and manager, Keegan Robert, would come into the pack room and
say hi to the male workers, but would completely ignore me.

My co-workers and management are aware that my two children ate multi-racial(Caucasian and
Black). Racial comments were made by the owner and other employees about Black individuals
and Black individuals were discriminated against with regard to employment opportunities.

Diane Seibert, the owner's wife, and/or Keegan Roberts, a manager, would do the hiring. When
"Help Wanted"signs were placed in the door window of Respondent's facility for an open


                                                 2


                                                                                               DEF0143
     Case 1:15-cv-00049-WMS-HKS Document 106-5 Filed 08/20/19 Page 5 of 6



                                                                     (Th
                                                                     0
  position, Black individuals who applied for the position were not given interviews. Only
  Caucasian individuals who applied were given interviews. if Diane Seibert or Keegan Roberts
   were not at work, when they returned we would have to tell them whether the applicant was
  Black or White and whether he/she was presentable. No Black individuals were interviewed, •
  hired or employed by Respondent during the time of my employment with Respondent, although ..
  approximately 50Black individuals had submitted applications for employment. One Black •.
  individual applied almost every time•there was a "Help Wanted"sign in Respondent's window
  and he never got an interview.                   -.

  Raeleen Ruskapproximately 23 years old, and her sister, Regina Rushrappmximately 22 years
  old, were employed at Respondent as Wrapper-Packer-Cleaners during approximately 2004 to
  2008 and earned approximately $8.50 per hour. They both are Caucasian and had boyfriends
  who were Black. Both Caucasian females were harassed about having a Black boyfriend. Sean
  Round often told Raeleen Rush and/or Regina Rush that,"She would be better of with a white
• guy";"She needs to be with one ofher awn kind" and asked them,"What is wrong with white
  guys?" They told him it was their _choice and to leave them alone. SeanRound.also told Raeleen
  that her boyfriend was using her to get her name because•Black men always cheat and he •
  probably has a lot of girlfriends.
                                            •
 During my employment,Sean Round would regularly say that he has to deliver to "Bob's Nigg,s."

During the time that I was employed by Respondent, Jamie Lapres(Caucasian male)and Shawn
Round made racial comments to co-workers about Black individuals. They would make
statements such as:"How can they have nice cars and getfood stamps?" and"How come they
have nice clothes and get food stamps?" They would refer to Respondent's Black customers as •
"Bob's Niggs." Nicole Seibert, the owner's daughter,and Keegan Roberts, manager,would
laugh out loud. When a large Black individual with food stamps would come in the store and
purchase filet mignon or strip steak, Nicole Seibert would either say the individual was too fat or
why can't they get out and work.

 Jamie would often say that the owner,Bob, would call Jamie on the telephone and say his
"Niggs" are dirtying up the parking lot. More recently,on May 15,2010,Jamie needed a key for .
 the paper towel holder by the sink in the deli. He asked me if I could break.into it. .When I said
 no,he said,"You have two Black kids so you must know how." I told him mychildren do not
 steal, they don't break into stuff and why would he say that. He replied,"'cause they're niggers."
 I was very offended with his conunents,so I complained to DebbieNygrich and Tommy Howell
(the butcher),(who are frequently in charge ofthe staff). Jamie was told that his actions were
 inappropriate, but he did not take it seriously. He said that I have to "get over it." I could no
longer face the hostile work environment,so on May 25, 2010,I was constructively discharge& I
 tendered a resignation letter to the owner, Robert Seibert. I made him aware that I could no
longer bear the harassment from Jamie,and that he had made a racial comment referring to my
children as "niggers.". The owner accepted my two-week notice and told me "stuff like that •



                                                 3


                                                                                               DEF0144
            Case 1:15-cv-00049-WMS-HKS Document 106-5 Filed 08/20/19 Page 6 of 6



•   1




        happens all the time." When I asked him ifit was okay for Jamie to refer to my children as
        "niggers," he said "it happens in sports and politics", so basically that I had to deal with IL
        He called Jamie in and asked him about it. Jamie said that we were not talking now and it was
        nice.•Itold Bob that I was very uncomfortable working around Jamie because of his comments.
        Bob said that he was uncomfortable with the situation so I could leave right now. I collected my
        belongings and I left crying.                                             •.-

        I believe that I have been discriminated against because of my gender/female, and due to race
        discrimination/having two Black children,in violation of Title VII of the Civil Rights Act of
        1964, as amended, and the Equal Pay Act.




            :••




                                                       4


                                                                                                    • DEF0145
